                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


    JANE DOE 1, JANE DOE 2, JANE DOE 3,              MEMORANDUM DECISION AND
    JANE DOE 4, JOHN DOE 1, and JOHN DOE             ORDER DENYING MOTION TO FOR
    2,                                               LEAVE TO TAKE EARLY DEPOSITIONS

                         Plaintiff,                  Case No. 1:18CV00121-JNP-BCW
    v.
                                                     District Judge Jill N. Parrish
    RICHARD MILES and BRENDA MILES,
                                                     Magistrate Judge Brooke C. Wells
                         Defendants.


         This matter was referred to the undersigned by District Judge Jill N. Parrish pursuant to

28 U.S.C. ⸹ 636(b)(1)(A).1 Pending before the court is Plaintiffs’ Alternative Motion for Leave

to Take Early Depositions (the motion).2 Having considered the parties’ memoranda and

relevant standards, the court finds the requested leave is not warranted. Accordingly, the motion

is DENIED.

                                          BACKGROUND

         This action arises from allegations of abuse perpetrated through a satanic, ritualistic sex

ring in Bountiful, Utah in the mid-1980s. In October 2018, Defendants filed a motion to dismiss

arguing the Plaintiffs’ claims are statutorily barred, and that subsequent amendments cannot

retroactively revive the claims.3 Currently the Utah Supreme Court is reviewing the statute of



1
    ECF No. 8.
2
 ECF No. 16. Plaintiffs’ motion is styled as an “alternative” motion conditioned upon the
district court’s “delaying a decision on Defendants’ Motion to Dismiss.” The undersigned is not
reviewing the dispositive motion. Thus, any issues regarding delay of the dispositive motion
were not considered in the court’s analysis.
3
    ECF No. 4.
limitations issue in Mitchell v. Roberts, No. 20170447-SC (Utah S. Ct.).4 The dispositive motion

is pending before the district judge, not the undersigned. In December 2018, Plaintiff filed the

“Alternative Motion for Leave to Take Early Depositions,” currently before this court.

                                           DISCUSSION

          Pursuant to Rule 30(a)(2)(A)(iii), “A party must obtain leave of court, and the court must

grant leave to the extent consistent with Rule 26(b)(1) and (2): (A) if the parties have not

stipulated to the deposition and: . . . (iii) the party seeks to take the deposition before the time

specified in Rule 26(d)[.]”5 Rule 26(d) provides that “a party may not seek discovery from any

source before the parties have conferred as required by Rule 26(f)[.]”6 Here, defendants

responded to the Plaintiff’s Complaint with a Motion to Dismiss.7 Thus, it appears the parties

have not conferred as per Rule 26(f) since no proposed Attorney Planning Report and/or

Scheduling Order appear on the record.

          Rule 26(b)(1) and (2) provide the court broad discretion in altering the standard sequence

of discovery. However, the party seeking expedited discovery in advance of a Rule 26(f)

conference bears the burden of showing good cause for departing from the usual discovery

procedures.8 Good cause exists “where a party seeks a preliminary injunction ... or where the




4
    ECF No. 15.
5
    Fed.R.Civ.P. 30(a)(2)(A)(iii).
6
    Fed.R.Civ.P. 26(d).
7
    ECF No. 4.
8
 See Pod–Ners, LLC v. Northern Feed & Bean of Lucerne, LLC, 204 F.R.D. 675, 676
(D.Colo.2002).


                                                   2
moving party has asserted claims of infringement and unfair competition.”9 Good good cause is

also found “where physical evidence may be consumed or destroyed with the passage of time.”10

           None of these factors are at play here. Plaintiffs’ only basis for requesting expedited

discovery is the allegation that both Russell M. Nelson and Craig Smith “are of advanced age.”

Without offering any supporting evidence, Plaintiffs offer the conclusory allegation that failure

to allow the expedited discovery will risk “irrepairable prejudice by a delay.”11 Again, there is

nothing on the record to corroborate these claims. Conclusory allegations are not enough to

establish “good cause.” As such, this court has no choice but to DENY Plaintiffs’ motion for

leave to take early depositions.

                                                ORDER

           For the reasons set forth above the Court DENIES Plaintiffs’ Short Form Discovery

Motion [ECF No. 16].

           DATED this 15 January 2019.




                                                 Brooke C. Wells
                                                 United States Magistrate Judge




9
    Qwest Commc’n Int’l, Inc. v. Worldquest Networks, Inc., 213 F.R.D. 418, 419 (D. Colo. 2003).
10
     Id.
11
     ECF No. 16.


                                                    3
